CASE 0:19-cv-02882-ADM-DTS Document 29 Filed 12/18/19 Page 1 of 2




     Filed Under Seal

  CONFIDENTIAL
  EXHIBIT A
     CASE 0:19-cv-02882-ADM-DTS Document 29 Filed 12/18/19 Page 2 of 2


From:              Boomer, Kristin
To:                Narrative, Police
Subject:           19-9444
Date:              Thursday, October 24, 2019 2:40:07 PM
Attachments:       image001.png


Please add email


From: Paladin Law [mailto:larry.a.frost.atty@comcast.net]
Sent: Thursday, October 24, 2019 11:22 AM
To: Boomer, Kristin <kboomer@BloomingtonMN.gov>
Subject: Meeting with Sally Ness and Larry Frost

Det. Boomer:

Sally will be available at her home, 8127 Oakland, Bloomington MN, at 1030 next
Wednesday, 30 October 2019. I will be there also.

Sincerely,

Larry A. Frost
larry.a.frost.atty@comcast.net




          Virus-free. www.avast.com
